OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 20, 1971, under the name of Scott Daniel Stadtman. In this proceeding to discipline the respondent for professional misconduct, petitioner moves to confirm the report of the Special Referee and the respondent submits an affirmation in support of said motion.
Respondent was charged with having been convicted of a crime in that on September 15, 1983 he pleaded guilty to criminal sale of marihuana in the fifth degree, a class B misdemeanor, in violation of Penal Law § 221.35. On October 3, 1983, respondent was sentenced to probation of one year and was directed to undergo treatment for his physical depen*58dence on opiates if the Probation Department thought necessary. The Special Referee found that the charge against respondent has been fully sustained by the proof.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining the appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances, namely, that the respondent has lived with constant pain since the age of 18 from several uncontrollable medical conditions, including ileitis, colitis, ulcers, multiple kidney stones, fistulae anulus, psoriasis and vasculitis. It is also noted that respondent has made excellent progress in overcoming his opiate dependency. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.